Citation Nr: 1810176	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-31 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as secondary service-connected to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary service-connected to diabetes mellitus.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 24, 2010.

5.  Entitlement to a TDIU and after December 30, 2011.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 and a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in December 2016 for the Veteran to receive VA examinations for his eye disability, hypertension, and diabetes and to associate all outstanding VA treatment records with the claims file.  The Veteran received VA examinations in January 2017 and October 2017 and the Veteran's outstanding VA treatment records were added to the file.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an eye disability and to a TDIU prior to August 24, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran does not have hypertension due to any incident of his active duty service or that was caused by or aggravated by a service-connected disability. 

2.  The Veteran's diabetes mellitus requires an oral hypoglycemic agent, insulin injection, and restricted diet.  

3.  From December 30, 2011, the Veteran was precluded from substantially gaining employment due to a single service-connected disability. 


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).    

3.  From December 30, 2011, the criteria for a TDIU have been met based solely upon the Veteran's service-connected diabetic neuropathy.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease, subject to presumptive service connection, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), including, hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101(3), 1112(a)(1) (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The nexus requirement may alternatively be satisfied if the Veteran was exposed to an herbicide agent in service and has a disease that is presumed to be associated with herbicide exposure.  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e) (2017).  A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

The Veteran's DD-214 show the Veteran served on the ground in Vietnam during the applicable time period.  Therefore, the Board finds the Veteran qualifies for the presumption of exposure to herbicide agents.  However, hypertension is not one of the diseases and conditions presumptively associated with exposure to herbicide agents.  When presumptive service connection is not warranted, direct service connection may still be established.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

The National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

The Veteran received a VA examination in July 2005.  The Veteran denied vascular and cardiac symptoms, and he was diagnosed with hypertension in March 2002.  The VA examiner noted the Veteran's claims file showed that he was diagnosed with arterial hypertension prior to his diabetes mellitus, which was diagnosed in July 2003.  Because the hypertension preexisted his diabetes mellitus his hypertension was not related to his diabetes and there was no evidence his hypertension was aggravated by his diabetes. 

The Veteran received multiple VA examinations for his diabetes mellitus where his hypertension was discussed.  At the July 2008 VA examination the VA examiner noted the Veteran's hypertension was not related to his diabetes mellitus and not worsened or increased by his diabetes mellitus.  At the July 2012 VA examination the VA examiner also noted that the Veteran's hypertension was not a complication of his diabetes mellitus.  The VA examiner stated the Veteran's hypertension was a preexisting condition and not worsened or increased by his diabetes mellitus

In October 2017, the Veteran received a VA examination that also considered whether there was a relationship between the Veteran's herbicide agent exposure and his hypertension.  The VA examiner noted that the Veteran's Service Treatment Records (STRs) and medical records did not show evidence of signs, symptoms, diagnosis, treatment, or a chronic disability pattern to suggest hypertension during military or one year after service.  In considering the NAS report, the VA examiner noted the report stated that additional research on the relationship between hypertension and herbicide agent exposure was necessary.  The NAS report also mentioned that "their conclusion are related to associated between exposure and outcomes in human populations, not to the likelihood that an individual's health problem is associated with or caused by the chemicals in question."  The VA examiner also considered other medical literature and concluded there was no support for direct etiological relationship between the exposure to an herbicide agent and further development of hypertension.  Further, the medical literature does not suggest that Agent Orange exposure causes or aggravates hypertension.  The VA examiner noted there are numerous causes for essential hypertension and a number of common and uncommon medical conditions may lead to an increase in blood pressure causing hypertension. 

The December 2008 private opinion stated the Veteran's hypertension was secondary to his diabetes mellitus.  The private examiner stated that the changes in the Veteran's diabetic neuropathy brought retention of sodium and created hypertension problems. 

First, the Board finds direct service connection is not warranted.  As noted by the October 2017 VA examiner, there is no evidence in the Veteran's STRs that the Veteran's hypertension incurred in service.  Second, the Board notes presumptive service connection for a chronic disease is not warranted.  The Veteran's hypertension was diagnosed in March 2002, multiple years after service, and thus, does not meet the applicable 1 year time period.

Third, the Board finds presumptive connection due to herbicide agent exposure is not warranted because hypertension is not a condition presumptively associated with herbicide agent exposure.  Furthermore, direct service connection based on herbicide agent exposure is also not warranted.  The Board assigns the October 2017 VA examiner's higher probative value over that of the December 2008 private physician.  The Board notes the October 2017 VA examiner reviewed the entire file.  In coming to his conclusion the VA examiner also considered the NAS reported, but he noted the report itself called for additional research into the subject.  The December 2008 private physician simply stated that because the Veteran was exposed to herbicide agents, it was "more probably than not that all of his conditions are service connected," with no additional rationale provided for this finding.  The VA examiner noted other medical literature was considered in coming to his conclusion and there was no medical evidence to support a direct etiological relationship between herbicide agent exposure and hypertension.  Therefore, the Board finds the preponderance of probative evidence is against the Veteran's claim for service connection for hypertension on a direct or presumptive basis.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Last, the Board finds secondary service connection for hypertension is not warranted.  The Board notes the multiple VA examinations finding that the Veteran's hypertension is not due to his diabetes mellitus because the Veteran's hypertension preexisted his diagnosis of diabetes mellitus.  Furthermore, the October 2017 VA examiner noted the multiple common and uncommon medical conditions that may increase blood pressure.  The June 2008 VA examiner also found that the Veteran's hypertension was not caused or aggravated by his diabetes.  While the Board considers the December 2008 private opinion relating the Veteran's neuropathy to his hypertension, the Board finds the multiple VA opinions outweigh the December 2008 private opinion.  The VA opinions are based on a complete review of the Veteran's claims file in addition to medical literature.  Thus, the Board finds the evidence is not in relative equipoise and the secondary service connection for hypertension is denied.  See 38 C.F.R. § 3.102 (2017).  

II.  Increased Rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Diabetes mellitus is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2017).  Under this Diagnostic Code a 20 percent rating reflects diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating reflects diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent rating reflects diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provided, plus complications that would not be compensable is separately evaluated.  Id. 

A 100 percent rating reflects diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic car provided, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process and not rated separately. 

The Veteran underwent a VA examination in July 2008.  The Veteran remained on a special diet but was not restricted in his ability to perform strenuous activities.  The Veteran had no hypoglycemic or ketoacidosis reactions.  An August 2008 VA treatment record also noted the Veteran was encouraged to continue with his diet and exercise, but there were no restrictions on his activities noted.

The Veteran's June 2012 VA examination noted that he had no episodes of hypoglycemia or ketoacidosis.  He remained on a restricted diet, but he was not restricted in his ability to perform strenuous activities.  The Veteran's 2014 to 2016 VA treatment records note throughout that the Veteran's diabetes mellitus is uncontrolled due to his lack of adherence to his diet.

The Veteran's most recent VA examination was in January 2017.  The VA examiner specifically noted medical management of the Veteran's diabetes mellitus did not require regulation of activities.  The Veteran had episodes of ketoacidosis and hypoglycemia less than 2 times more month.  However, the Veteran had not been hospitalized for his ketoacidosis or hypoglycemic reactions in the past 12 months. 

In evaluating a claim for an increase in benefits the Board must consider lay evidence and medical evidence.  The medical evidence of record including his treatment at the VA and his VA examinations fail to show the Veteran's activities are regulated because of his diabetes.  As noted above, medical evidence of regulation of activities is required.  Camacho, 21 Vet. App. 360.  The Diagnostic Code provides an increase to 40 percent is warranted when the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  Because there is no evidence the Veteran's diabetes requires regulation of his activities, a 40 percent disability rating is not warranted.    

The Board acknowledges the Veteran stated his diabetes mellitus is getting worse.  While the Board considers the Veteran's lay statements, the medical evidence of record does not support a higher rating.  Consequently, the Board finds the Veteran's statements provide low probative weight when compared to the medical evidence of record.  Further, the Board acknowledges the Veteran has had hypoglycemic and ketoacidosis episodes.  However, there is no medical evidence in the record that the Veteran's hypoglycemic or ketoacidosis episodes have led to the Veteran's hospitalization, as required for a higher rating.  

Therefore, the Board finds a disability rating in excess of 20 percent is not warranted.  The preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.   

III.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board notes after service the Veteran worked as a driver for public transportation.  On the Veteran's TDIU claim he indicated that his diabetes mellitus caused him to stop working.  A TDIU was in effect from August 24, 2010 to December 30, 2011.  The TDIU was discontinued when the Veteran's combined disability rating became 100 percent.  

From December 30, 2011 the Veteran's combined rating was 100 percent.  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  A TDIU satisfies the total (100 percent) rating requirement for establishing special monthly compensation (SMC) if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more.  See Bradley v Peake, 22 Vet App 280 (2008).  From December 30, 2011, the Veteran was service connected for an anxiety disorder at 70 percent.  

Additionally, the Veteran's right upper extremity neuropathy was rated at 30 percent.  The Veteran's microalbuminuria was rated at 30 percent.  The Veteran's diabetes mellitus remained at 20 percent.  The Veteran's right and left arterial wall calcification stayed at 20 percent.  The Veteran's left upper extremity neuropathy was rated at 20 percent.  The Veteran's right and left lower extremity was rated at 10 percent.  

The Board notes the January 2017 VA examiner concluded because of the Veteran's peripheral neuropathy the Veteran would be no longer able to drive for public transportation.  "[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  The Board finds the Veteran's lower extremity neuropathy renders the Veteran unemployable.  After service the Veteran solely worked as a public transportation driver.  In considering the Veteran's skills, work history, and education, the Board finds the Veteran is unemployable because he would no longer be able to work as a driver.  Thus, the Board finds as the Veteran's peripheral neuropathy renders the Veteran unemployable and a TDIU from December 30, 2011, based solely on his peripheral neuropathy.  See 38 U.S.C. § 1114; Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.   

A TDIU is granted from December 30, 2011,


REMAND

With regard to the Veteran's eye disability, in its December 2016 remand, the Board directed that he be provided with a VA examination.  The examiner was asked to provide opinions as to whether his diagnosed eye disabilities were cause or aggravated by his service-connected diabetes, or directly due to service.  The January 2017 VA examiner provided adequate opinions regarding whether the eye disabilities were directly due to service or caused by the Veteran's service-connected diabetes mellitus.  However, no opinion regarding aggravation was provided.  Therefore, there was not substantial compliance with the Board's remand directives an addendum opinion is needed to obtain an opinion regarding the aggravation prong of a secondary service connection claim.  38 C.F.R. § 3.310; Stegall, 11 Vet. App. 268 (1998).

With regard to the issue of entitlement to a TDIU prior to August 24, 2010, the Board notes that the threshold criteria for consideration of a schedular TDIU were not met.  Because a TDIU is considered part of the increased rating on appeal, the Board must consider the remainder of the appeal period prior to August 24, 2010.  The Veteran filed his claim for an increased rating for diabetes mellitus on May 14, 2008.  Therefore, the appeal period began one year prior to that date, on May 14, 2007.  When a Veteran's disability ratings did not meet the minimum schedular criteria for a TDIU, the Board must still consider whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Director of the Compensation Service.  38 C.F.R. § 4.16(b) (2017).  

March 2010 and June 2010 VA examination reports state that the Veteran retired from his job due to his service-connected depression.  As there is evidence that the Veteran's service-connected depression may have precluded gainful employment prior to August 24, 2010, consideration of an extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to a qualified clinician to provide a supplemental opinion to the January 2017 VA eye examination report.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed eye disabilities were aggravated beyond their natural progression by his service-connected diabetes mellitus.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2. Refer the TDIU claim to the Director of the Compensation Service, for consideration of the issue of entitlement to a TDIU prior to August 24, 2010, on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


